                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION


 NICOLE L. BOETTGER,

 Plaintiff,                                                        Case No. 2:20-cv-00309

 v.
                                                              Honorable Judge J P. Stadtmueller
 CAPITAL ONE BANK (USA), N.A.,

 Defendant.


                 AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Nicole L. Boettger

and Defendant Capital One Bank (USA), N.A. through their respective counsel that the above-

captioned action is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure 41. Each

party shall bear its own costs and attorneys’ fees.


Dated: June 22, 2020                                      Respectfully Submitted,

NICOLE L. BOETTGER                                        CAPITAL ONE BANK (USA), N.A.

/s/ Marwan R. Daher                                       /s/ Karla M. Vehrs(with consent)
Marwan R. Daher                                           Karla M. Vehrs
Counsel for Plaintiff                                     Counsel for Defendant
Sulaiman Law Group, LTD                                   Ballard Spahr LLP
2500 S. Highland Ave., Ste. 200                           2000 IDS Center
                                                          80 South Eighth Street
Lombard, Illinois 60148                                   Minneapolis, Minnesota 55402
Phone: (630) 575-8181                                     Phone: (612) 371-3200
mdaher@sulaimanlaw.com                                    vehrsk@ballardspahr.com




                                                      1

              Case 2:20-cv-00309-JPS Filed 06/22/20 Page 1 of 2 Document 10
                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                      /s/ Marwan R. Daher
                                                      Marwan R. Daher




                                                  2

            Case 2:20-cv-00309-JPS Filed 06/22/20 Page 2 of 2 Document 10
